PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/909,336
Filing Date: 1 Mar 2018
Appellant(s): Siemens Medical Solutions USA, Inc.



__________________
Peter R. Withstandley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims. 
The 35 U.S.C. 101 rejection of Claims 1-20.
The 35 U.S.C. 103 rejection of Claims 1-20.

(2) Response to Argument
In the Appeal Brief dated 10 June 2022, Appellant makes the following arguments: 

(A1) Regarding the 35 U.S.C. § 101 rejection of claims 1-20. [App. Br. at Pgs. 13-24] 
First, Appellant argues claims 1-20 are patent eligible because the claims do not recite an abstract idea enumerated in MPEP §2106.04(a). Appellant argues that, regarding independent claim 1, the claim requires specific several-step manipulation of data that cannot be practically applied in the human mind. In particular, the steps of “extracting, by using one or more Natural Language Processing (NLP) techniques, one or more clinical findings that require follow-up from one or more documents” and “generating, by performing a predictive modeling technique, one or more priority levels for the one or more follow-up activities,” because the human mind is not equipped to perform NLP techniques and perform a predictive modeling technique to generate one or more priority levels for the one or more follow-up activities. Regarding independent claims 4 and 20, Appellant argues the limitations of the claim do not amount to social activities, teaching, nor following rules or instructions, and therefore, do not fall within “certain methods of organizing human activity” grouping of abstract ideas.
Second, Appellant argues claims 1-20 recite additional elements that integrate the alleged judicial exception into a practical application. For instance, Appellant argues the combination of additional elements for using one or more NLP techniques	in combination with using predictive modeling integrates the claim into a practical application through an improvement to the technical field of digital data processing. 

Regarding (A1), first, regarding Step 2A, Prong 1, the Examiner respectfully submits that the identified abstract idea of independent claim 1 is a “Mental Process,” and the identified abstract idea pf independent claims 4 and 20 is “Certain Methods of Organizing Human Activity. 
Independent claim 1 recites the steps of: […] extracting, […], one or more clinical findings that require follow-up from one or more documents, identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding, determining one or more follow-up activities that are relevant to the at least one incidental clinical finding, wherein at least one of the one or more follow-up activities is extracted directly from the one or more documents, generating, by performing a predictive modeling technique, one or more priority levels for the one or more follow-up activities, generating […] that presents the at least one incidental finding, the one or more follow-up activities and the one or more priority levels, wherein the one or more follow-activities are sortable based on the one or more priority levels, and sending a notification to a recipient to initiate at least one of the one or more follow-up activities. That is, but for the identified additional elements of the claim, the claim limitations are directed to a mental process of observation, evaluation, judgment, and/or opinion which can practically be performed in the human mind, including a predictive modeling technique as an evaluation of observed clinical data as recited in the claim. The Examiner respectfully submits that the consideration of the combination of the additional elements of the claim is analyzed under Step 2A, Prong 2 below. 
Independent claims 4 and 20 recite the substantially similar steps of: […] extracting one or more clinical findings that require follow-up from one or more documents; validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context; identifying at least one incidental finding from the one or more extracted clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding; determining one or more follow-up activities that are relevant to the at least one incidental finding, wherein at least one of the one or more follow-up activities is extracted from the one or more documents; sending a first notification to a recipient to initiate at least one of the one or more follow-up activities; monitoring […] to determine whether the at least one of the one or more follow-up activities has occurred; and sending a second notification in response to occurrence of the at least one of the one or more follow-up activities. That is, but for the identified additional elements of the claim, the claim limitations are directed to a certain method of organizing human activity through managing personal behavior or relationships or interactions between people, including following rules or instructions to notify a recipient to initiate follow-up activities as recited in the claim. The Examiner respectfully submits that the consideration of the combination of the additional elements of the claim is analyzed under Step 2A, Prong 2 below. 
Accordingly, claims 1-20 are directed to an abstract idea under Step 2A, Prong 1. 
Second, regarding Step 2A, Prong 2, the Examiner respectfully submits the additional elements of independent claims 1, 4, and 20, each respectively fail to integrate the abstract idea of the claims into a practical application. Independent claim 1 recites the additional elements of using “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps” and “a user interface” for performing the collecting, analyzing, and displaying limitations. The elements in these steps are recited at a high-level of generality (i.e., a non-transitory memory device and a processor device and a graphical user interface for displaying a graphical representation such as a chart or table and to receive user input via an input device such as a keyboard, mouse, touch screen voice or video recognition interface, as they relate to a general purpose computers (Application Specification [0024], [0027], [0043])) such that they amount no more than mere instructions to apply the exception using generic computer components. Regarding the limitation of using one or more NLP techniques and using predictive modeling, the limitations are recited at a high-level. That is neither, “extracting, by using one or more Natural Language Processing (NLP) techniques,” and “generating, by performing a predictive modeling technique,” are recited in the claim as more than a mere application of high-level steps to perform the abstract idea. Further, the Application Specification describes these limitations as generic techniques (i.e. “the clinical findings may be extracted from one or more input documents by using Natural Language Processing (NLP) techniques, …. The analysis engines may include various modules the perform NLP tasks, such as sentence detection, lexical feature generation (e.g., tokenization, part-of-speech or POS tagging, chunking), line sentence detection, lexical variant generation, section segmentation, information extraction, context detection, normalization, etc.” at [0032]-[0033], and “priority levels may be generated based on the likelihood of a follow-up activity not occurring, which can be determined through predictive modeling techniques or any other user-defined criteria” at [0042]). Accordingly, the combination of additional elements to perform the steps recited in the claim, including Natural Language Processing and predictive modeling techniques as recited, fail to integrate the claims into a practical application because they amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea, which fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Independent claim 4 recites the additional element of using a “database” for performing the collecting, analyzing, and displaying limitations. The element in these steps is recited at a high-level of generality (i.e., a database as it relates to a general purpose computer (Application Specification [0026])) such that the limitations no more than mere instructions to apply the exception using a generic computer component. Independent claim 20 recites the additional element of using “one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” for performing the collecting, analyzing, and displaying limitations. The element in these steps are recited at a high-level of generality (i.e., a non-transitory computer readable media as it relates to a general purpose computer (Application Specification [0024])) such that they amount no more than mere instructions to apply the exception using a generic computer component. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Accordingly, the additional elements of claims 1-20, individually and in combination, fail to integrate the abstract idea into a practical application under Step 2A, Prong 2. 
The Examiner respectfully submits claims 1-20 fail to recite patent eligible subject matter.

(B1) Regarding the 35 U.S.C. § 103 of claims 1-3. [App. Br. at Pgs. 24-30]
Appellant argues the asserted combination of U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”), U.S. Patent Application Pub. No. 2019/0156921 A1 (hereinafter “Kohli et al.”), U.S. Patent Application Pub. No. 2018/0068084 A1 (hereinafter “Navani et al.”), and U.S. Patent Application Pub. No. 2018/0068066 A1 (hereinafter “Bronkalla”) does not teach or suggest various elements recited in independent claim 1. Appellant argues the above combination of references fails to teach or suggest at least the following limitations: “extracting, by using one or more Natural Language Processing (NLP) techniques, one or more clinical findings that require follow-up from one or more documents, ... generating a user interface that presents the at least one incidental finding, the one or more follow-up activities and the one or more priority levels, wherein the one or more follow-up activities are sortable based on the one or more priority levels.”

Regarding (B1), first, the Examiner respectfully submits that the combination of Ensey et al., Kohli et al., Navani et al., and Bronkalla teaches or suggests each of the elements recited in independent claim 1. Regarding the, “extracting, by using one or more Natural Language Processing (NLP) techniques, one or more clinical findings that require follow-up from one or more documents,” Kohli et al., discloses an application of natural language processing to identify terms, being clinical data observations, in a plurality of documents, such as physician notes. (Kohli et al., at [0005], [0032], [0048]). Further, the imaging related clinical context system identifies sections in which the physician documents an intent to order the exam, i.e. follow-up activity directly from document, mentions the same modality/body region, mentions a reason for the exam and history, etc. i.e. clinical findings that require follow-up. (Id. at [0048]). Appellant’s argument that “the purpose of determining the reason for the exam, as described by Kohli, is to provide an answer to a query regarding the patient's underlying condition and documentation that supports them, not to facilitate proactive follow-up of clinical findings,” (App. Br. at Pg. 26), reflects intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the, “generating a user interface that presents the at least one incidental finding, the one or more follow-up activities and the one or more priority levels,” Ensey et al. discloses a graphical user interface for displaying a recommendation, wherein the recommendation may be based on the outcome of a clinical finding through applying rules to clinical facts. (Ensey et al. at [0033] [0045], [0050], [0099], [0100]). Under broadest reasonable interpretation, follow-up activities are described as a physical examination, a radiology imaging, bloodwork, medical tests, return visits or any other action to be taken after hospitalization, therapy or diagnosis. (Application Specification at [0034]). In this way, Ensey et al. teaches the structure and function of a graphical user interface for displaying recommendations based on clinical data, interpreted as findings and follow-up activities, as recited in the claim. Further, for purposes of clarity, Ensey et al. suggests patient exam data including priority levels related to a patient criticality level. (Ensey et al. at [0097]). 
Regarding the, “wherein the one or more follow-up activities are sortable based on the one or more priority levels,” Kohli et al. discloses interpreting available patient information including a phase of treatment such as follow up, and further organizing the available data to generate a series of tasks to execute a care i.e. follow up activities. (Kohli et al., at [0049], [0140]). The system and methods of Kohli are disclosed as being configurable to provide the ability to better understand large data volumes in a manner that allows such data be more easily exchanged, sorted, analyzed, acted upon, and learned from to achieve more strategic decision-making. (Id. at [0192]). Therefore, Kohli disclose sortable data such as follow-up activities. 
Regarding the, “generating, by performing a predictive modeling technique, one or more priority levels for the one or more follow-up activities,” Navani et al. discloses a machine learning module for assigning and adjusting priority rankings to care programs, including recommendations pertaining to implementing dietary habits, prescribing medications, conducting laboratory testing, scheduling medical practitioner appointments, and/or any other actions or recommendations for improving or maintaining the health statuses of patients. (Navani et al., at [0159], [0161]). Therefore, Navani et al. discloses the above predictive modeling technique for generating priority levels for one or more follow-up activities, which may be a physical examination, a radiology imaging, bloodwork, medical tests, return visits or any other action to be taken after hospitalization, therapy or diagnosis. (Application Specification at [0034]).
Second, regarding the combination of references, the Examiner respectfully submits combination of Ensey, Kohli, Navani and Bronkalla teaches or suggest various elements recited in independent claim 1 in obvious combination. In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In turn, the examiner respectfully submits that one of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the Natural Language Processing to extract clinical data and follow-up activity elements from documents including follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]), the machine learning module for adjusting priority rankings for care programs and recommendations as taught by Navani et al. with the motivation of providing a medical platform that can recommend care programs for treating patients in a manner that considers the entirety of the patients' medical history and other behaviors (Navani et al., [O00S]), and the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla with the motivation of providing automated peer review that is automated into a picture archiving and communication system (Bronkalla., [0009]).



(B2) Regarding the 35 U.S.C. § 103 of claims 4-10, 12-15, and 17-20 [App. Br. at Pgs. 30-34]
Appellant argues the combination of Ensey et al., Kohli et al., and Bronkalla fail to teach each element of independent claims 4 and 20. Appellant argues the above combination of references fails to teach or suggest at least the limitation of “validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context.”
Appellant further argues, with respect to dependent claim 7, the above combination of references fail to teach or suggest at least the limitation of “determining the one or more follow-up activities comprises extracting clinical knowledge including a type, size, risk level or count of one or more pulmonary nodules from the one or more documents.”
Lastly, Appellant argues, with respect to dependent claim 14, the above combination of references fail to teach or suggest at least the limitation of “enabling a user to assign ownership to the one or more follow-up activities via the user interface.”

Regarding (B2), first, the Examiner respectfully submits that the combination of Ensey et al., Kohli et al., Navani et al., and Bronkalla teaches or suggests each of the elements recited in independent claims 4 and 20. Regarding the, “validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context,” Kohli et al. discloses imaging related clinical context when interpreting available documentation; for example, if a patient has a history of rheumatological illness, then presence of erosion is a different indication than a healthy person with presence of erosion, wherein providing the patient/clinical context enables more accurate diagnosis and determination of next steps in a plan of care for that particular patient. (Kohli et al. at [0043], [0050]).  The present Application Specification describes this limitation as “The extracted clinical findings may be validated by further extracting and analyzing patient factors from electronic records that may enhance clinical understanding or provide relevant clinical context.” (Application Specification at [0032]). In this way, validation of extracted clinical findings occurs through analyzing patient factors that may enhance clinical understanding or provide relevant clinical context, which is taught by Kohli et al. through the above cited disclosure.  
Regarding the, “determining the one or more follow-up activities comprises extracting clinical knowledge including a type, size, risk level or count of one or more pulmonary nodules from the one or more documents,” of dependent claim 7, Bronkalla discloses the at least one finding is determined from a pathology report or a surgical note by natural language processing; when reading a current study for a patient the past study records for that patient are processed (both reports NLP and image cognition) and compared to the current study both as prior positive findings to reconfirm and as incidental findings (e.g., a mass was seen but dismissed as benign or nodule seen on chest x-ray when looking for pneumonia or on a cardiac CT study). (Bronkalla at [0027]. [0034], [0035]). In this way, Bronkalla teaches a type, size, risk level, or count associated with a mass such as one seen but dismissed as benign. 
Regarding the, “enabling a user to assign ownership to the one or more follow-up activities via the user interface,” of dependent claim 14, Ensey et al. discloses one or more user interface screens to generate graphical user interface (GUI) displays to show information and accept input such as rule language management, value set management, rule metadata management, and user management, etc., wherein population health applications can include patient-provider assignment (PA), care management, and other partner applications can include  patient relationship management, etc. (Ensey et al. at [0107], [0134]). In this way, the user interface enables a user to assign ownership of one or more follow-up activities through application for patient-provider assignment, care management, and patient relationship management. 



(B3) Regarding the 35 U.S.C. § 103 of claims [App. Br. at Pg. 34]
Appellant argues dependent claim 11, which relies upon independent claim 4, must be reversed in view of Appellant arguments of (B2) above. 

Regarding (B3). the Examiner respectfully refers to and relies upon the above Response (B2) as Appellant’s arguments are relied upon for the dependency upon independent claim 4.

(B4) Regarding the 35 U.S.C. § 103 of claims [App. Br. at Pg. 34]
Appellant argues dependent claim 16, which relies upon independent claim 4, must be reversed in view of Appellant arguments of (B2) above. 

Regarding (B4). the Examiner respectfully refers to and relies upon the above Response (B2) as Appellant’s arguments are relied upon for the dependency upon independent claim 4. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.M.B./Examiner, Art Unit 3626
                                                                                                                                                                                                        Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626          
                                                                                                                                                                                              /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.